Broyles, P. J.
1. “Whether an explanation which the accused makes of his possession of property recently stolen'is consistent with hjs innocence is exclusively a question of fact for determination by the jury, and this court has no right to interfere with that determination, unless it is wholly unsupported by the evidence, or by any reasonable theory deducible therefrom.” Jordan v. State, 9 Ga. App. 578 (3) (71 S. E. 875). Under all the particular facts of the instant case the jury were authorized to disregard the explanation of the accused as to how he came into possession of the stolen, automobile.
2. The verdict was authorized by the evidence, and no substantial merit appears in .-any of the special grounds of the motion for a new trial.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.